ORDER
PER CURIAM.
Dr. Lanny S. Odin appeals the trial court’s judgment entered in favor of Medical Care International, Inc. and Laser Vision Centers, Inc. upon consideration of the parties’ motions for summary judgment in this damages action. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential or jurisprudential value. Judgment affirmed in accordance with Rule 84.16(b).
*445The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).